***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              13-MAR-2020
                                                              01:51 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                            CELESTE BAKER,
                   Petitioner/Defendant-Appellant.


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTC-17-035154)

                             MARCH 13, 2020

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          When a driver in the State of Hawaii is involved in an

accident that causes damage to another person’s vehicle or

property, the driver is required by law to stop the vehicle at,

or as close as possible to, the accident scene and remain there

until the driver has provided certain identifying information.

The applicable statute also requires that every such stop be

made without obstructing traffic more than is necessary.            In
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


this case, we consider whether the State must include this

additional statutory requirement when charging a driver with the

offense of not stopping at an accident scene and providing the

required information.     We answer this question in the

affirmative.   We also conclude that the State failed to prove in

this case that the defendant did not provide the required

statutory information to the police after the accident.

                            I.   BACKGROUND

          On October 26, 2017, at 3:35 p.m., Celeste Baker was

issued a traffic citation for violating Hawaii Revised Statutes

(HRS) §§ 291C-13, Leaving Scene of Accident Involving Vehicle

Damage (failure to stop),1 and 431:10C-104, No Motor Vehicle

Insurance Policy.    The citation contained Baker’s name, address,

driver’s license number, and date of birth.          The citation also

listed the license plate number, make, model, type, color, and

year of Baker’s vehicle.      One month later, the State filed a

     1
          HRS § 291C-13 (Supp. 2008) provides the following in full:

          The driver of any vehicle involved in an accident resulting
          only in damage to a vehicle or other property that is
          driven or attended by any person shall immediately stop
          such vehicle at the scene of the accident or as close
          thereto as possible, but shall forthwith return to, and in
          every event shall remain at, the scene of the accident
          until the driver has fulfilled the requirements of section
          291C-14. Every such stop shall be made without obstructing
          traffic more than is necessary. For any violation under
          this section, a surcharge of up to $100 may be imposed, in
          addition to other penalties, which shall be deposited into
          the trauma system special fund.




                                     2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


two-count complaint in the district court alleging that Baker

violated HRS §§ 291C-13 and 431:10C-104.2          Count 1 of the

complaint states as follows:

           COUNT 1: On or about October 26, 2017, in the City and
           County of Honolulu, State of Hawai‘i, CELESTE BAKER, as the
           driver of a vehicle involved in an accident resulting only
           in damage to a vehicle or other property that was driven or
           attended by a person, did intentionally, knowingly or
           recklessly fail to immediately stop such vehicle at the
           scene of the accident or as close thereto as possible, and
           did intentionally, knowingly or recklessly fail to
           forthwith return to, and in every event remain at, the
           scene of the accident and fulfill the requirements of [HRS
           § 291C-14], thereby committing the offense of Accidents
           Involving Damage to Vehicle or Property in violation of
           [HRS § 291C-13]. [HRS § 291C-14] requires that the driver
           of any vehicle involved in an accident resulting in . . .
           damage to any vehicle or other property which is driven or
           attended by any person shall give the driver’s name,
           address, and the registration number of the vehicle the
           driver is driving, and shall upon request and if available
           exhibit the driver’s license . . . to the driver or
           occupant of or person attending any vehicle or other
           property damaged in the accident and shall give such
           information . . . to any police officer at the scene of the
           accident or who is investigating the accident and shall
           render to any person injured in the accident reasonable
           assistance, . . . . In the event that none of the persons
           specified is in condition to receive the information to
           which they otherwise would be entitled under [HRS § 291C-
           14(a)], and no police officer is present, [HRS § 291C-
           14(b)] requires that the driver of any vehicle involved in
           the accident after fulfilling all other requirements of
           [HRS §§ 291C-12 and 291C-14(a)], insofar as possible on the
           driver’s part to be performed, shall forthwith report the
           accident to the nearest police officer and submit thereto
           the information specified in [HRS § 291C-14(a)].

           Baker pleaded not guilty to the charge.3           A bench trial

commenced on January 29, 2018.4


     2
            Count 2 alleged that Baker violated HRS § 431:10C-104. This
count was later dismissed. The dismissal is not an issue on appeal.
     3
            The oral charge read at trial tracked the language in the
complaint but did not include a recitation of the statutory requirements a

                                                             (continued . . .)


                                      3
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            The State’s first witness at trial was Megumi Moon,

who testified that on October 26, 2017, at approximately 2:04

p.m., the vehicle she was driving was involved in an accident.

She stated that the collision occurred just before the bus stop

at Blaisdell Park as she was proceeding eastbound on Kamehameha

Highway towards Honolulu.       Moon described the part of the

highway where the collision occurred as a “zigzag” due to

construction.       A car was driving in front of her in the right

lane of the two-lane highway, Moon explained, and the car

switched to the left lane; as they passed a traffic light, the

car merged back into her lane, and the rear end of the other car

hit the front driver side fender of her vehicle.            Moon

identified Baker in court as the driver of the other car in the

collision.    Moon explained that she knew Baker’s car hit her

vehicle because she felt the impact and there was a dent on the

front fender wall of her vehicle.5



(. . . continued)

driver must fulfill when the other motorist is unable to receive the driver’s
information and no police are present.
      4
            The Honorable Randal I. Shintani presided.
      5
            No picture of the dent was entered into evidence. Moon also
indicated that there were five other occupants in her vehicle, none of whom
testified.




                                      4
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          After the collision occurred, Moon explained, she

immediately signaled Baker to pull over, and they got out of

their cars.     Moon testified that she asked for Baker’s license

and registration, but that Baker would not provide them to her,

and they got into an argument.       Moon stated that while they were

stopped on the highway, she called the police and waited a while

for them to arrive.

          According to Moon, when Baker refused to provide her

information, she told Baker to meet at “Anna Miller’s” because

they were holding up traffic.       Moon testified that Baker said

she was not from Hawaii, but that she knew where Anna Miller’s

was and agreed to meet there in the parking lot.           Moon

acknowledged that Anna Miller’s was on the other side of

Kamehameha Highway from the direction in which she was driving,

and that there were other places they could have gone by turning

to the right.

          Moon testified that she called the police when she

arrived at Anna Miller’s, and that she drove around the parking

lot and waited for about thirty minutes but did not see Baker.

Moon stated that she filled out a police report when police

arrived approximately an hour and a half later.

          Officer Brandon Kam of the Honolulu Police Department

testified that he responded to a report of a motor vehicle

collision at approximately 2:30 p.m., and that it was a “call of

                                     5
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


somebody wanting to report [a] motor vehicle collision . . .

away from the scene.”     The officer could not recall where he was

directed to go, but he testified that he met Baker when he

arrived at the indicated location.

          According to the officer, Baker stated that she was

being accused of colliding with another vehicle and that the

occupants in the other vehicle had been hostile toward her,

yelled at her, and asked for $700.        While making his report,

Officer Kam explained, he received an update via dispatch of a

“fled type scene” and ceased his discussion with Baker so that

he could get further clarification.        The officer stated that he

determined the update was related to the same vehicle collision

that he was discussing with Baker.        The officer testified that

while he was at the scene he did not observe any visible damage

to Baker’s vehicle.

          Baker testified that she worked as a sales associate,

was also a student, and had lived in Hawaii for only one year.

Baker recounted that, on the day in question, she was driving

home when she saw a vehicle to her right driving very close, and

that she stuck her hand out the window because it appeared the

driver of the vehicle was trying to alert her to something.

Baker stated that she “wasn’t sure what was going on,” so she

pulled her vehicle to the side of the road.          She immediately got

out of the car, Baker testified, and the driver began “yelling

                                     6
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


at me that I hit her car.”      Baker explained that she responded

to Moon that she had not hit her vehicle, and that she did not

see a dent in Moon’s vehicle or damage to her own car.

          Baker also stated that Moon never asked for her

insurance information because Moon “was too busy yelling,” and

therefore she never refused to provide such information.            Baker

said that she tried to calm Moon down and asked Moon for her

name.   According to Baker, Moon did calm down, they exchanged

first names, and she asked Moon to meet on the side of the road.

Moon agreed, Baker testified, and Baker pulled to the right side

of the same road that they first stopped, but Moon wasn’t there.

Baker testified that she stopped at an auto repair place and

waited for Moon to arrive, but when Moon did not show up she

called the police.    Baker also denied Moon’s statement that Moon

asked her to meet at Anna Miller’s.

          During closing arguments, the State argued that Baker

did not stay at the scene, exchange information, and file a

police report as required by the failure to stop statute.

Defense counsel contended that Baker did not intentionally,

knowingly, or recklessly violate the statute, but that instead

Baker attempted to comply with its terms by pulling over when

she was accused of hitting a car and calling the police soon

after the incident occurred.



                                     7
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           The district court found Baker guilty of failing to

comply with the requirements of HRS § 291C-13, stating that the

court’s decision was based on “the demeanor and credibility of

the witness,” “the testimony of Ms. Moon, Officer Kam, as well

as Ms. Baker,” and “the time frame in which the testimony was

elicited.”6    The court imposed a fine of $100 and other fees in

its January 29, 2018 Notice of Entry of Judgment and/or Order

and Plea/Judgment (Judgment).7        Baker timely appealed.

                        II.    ICA PROCEEDINGS

           On appeal, Baker argued that there was insufficient

evidence to sustain her conviction for the reason that, because

it was necessary for the parties to move their vehicles out of

traffic, the State was required to prove that the stop at the

accident scene could have been made without obstructing traffic

     6
           The entirety of the district court’s ruling was as follows:

           Okay. Court’s ready to rule. Court, considering the
           demeanor and credibility of the witness, court’s going to
           find Ms. Baker guilty as charged of failing to comply with
           the requirements of 291C-13. Court, considering the
           testimony of Ms. Moon, Officer Kam, as well as Ms. Baker,
           considering the time frame in which the testimony was
           elicited, and again based on the credibility of the
           witness, court’s basing its decision.

It is unclear whether the district court’s decision as to guilt was based on
Baker not remaining at the scene, not going to Anna Miller’s, not providing
the requisite information to Moon or the officer, or a combination of these
circumstances.
     7
            On May 7, 2018, the district court issued a Notice of Entry of
Judgment and/Order and Plea/Judgment (Restitution Order) ordering Baker to
pay restitution in the amount of $2,262.58.




                                      8
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


more than necessary.      Baker maintained that she fulfilled the

statutory requirements of HRS § 291C-14 (duty to give

information) by calling the police and reporting the incident

after moving her car.      Baker also contended that the complaint

and oral charge failed to adequately and fully inform her of the

nature and cause of the accusation against her because they did

not allege the attendant circumstance that “[e]very stop shall

be made without obstructing traffic more than is necessary.”8

This omission rendered the charge deficient even under the post-

conviction liberal construction rule, argued Baker.

           The State responded that “stopping without obstructing

traffic more than necessary” is not an element of the offense of

failure to stop.     No Hawaii case required the State to prove

that a stop “was able to be done without obstructing traffic

more than necessary,” the State maintained.           Since proving this

circumstance is not an element of the crime, the State

contended, and Baker did not challenge the sufficiency of the

charge prior to conviction, the liberal rule of construction

applied to reviewing the charge.          As to the sufficiency of the

evidence, the State asserted that Moon’s testimony demonstrated


     8
            Additionally, Baker contended that the court erred in ordering
restitution. The ICA ruled in Baker’s favor on this issue and reversed the
Restitution Order. Neither party challenges the ruling on certiorari review.




                                      9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


that Baker failed to provide the required statutory information

to Moon at the scene or at Anna Miller’s or give the information

to Officer Kam.     Baker therefore violated the failure to stop

statute, argued the State.

           In a Summary Disposition Order,9 the Intermediate Court

of Appeals (ICA) stated that to prove the offense of failure to

stop, the State was required to prove that (1) Baker’s vehicle

was involved in an accident resulting only in damage to another

motorist’s vehicle; (2) Baker failed to immediately stop at the

scene or as close thereto as possible; and (3) Baker failed to

remain there until she fulfilled her duty to give information.

(Citing State v. Gartrell, 9 Haw. App. 156, 158, 828 P.2d 298,

299-300 (1992).)     The ICA found that the State presented

evidence that Baker’s car struck and caused damage to Moon’s

vehicle, and that Baker left the accident scene before providing

any information other than her first name to Moon.10            The ICA

noted that the district court did not credit Baker’s testimony




     9
            The ICA’s Summary Disposition Order can be found at State v.
Baker, No. CAAP-XX-XXXXXXX, 2019 WL 1747026 (App. Apr. 18, 2019) (SDO).
     10
            The ICA further stated that testimony presented by the State
supported the court’s conclusion that Baker did not, at any time, make the
required statutory disclosures to Moon or Officer Kam. However, the district
court did not specifically make this determination. See supra note 6.




                                     10
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


that she remained where the parties had agreed to meet.11             Thus,

the ICA concluded that there was substantial evidence to support

the conviction under HRS § 291C-13.

            The ICA also determined that there was no requirement

that the State prove, as an element of the offense of failure to

stop, that Baker knew the stop was made without obstructing

traffic more than is necessary.        The ICA instead described this

part of the statute as an “explanatory clause” that serves to

“more clearly define the element” of stopping at the accident

scene or as close thereto as possible.          Because the explanatory

clause is not an element of the offense, the ICA concluded, its

omission in the complaint and oral charge did not render them

deficient.

          The ICA thus affirmed the district court’s Judgment

finding Baker guilty of violating HRS § 291C-13.            Baker’s

application for certiorari challenging the ICA’s rulings was

accepted by this court.

                     III.    STANDARDS OF REVIEW

                       A. Sufficiency of a Charge

            Whether a charge sets forth all the essential elements

of a charged offense is a question of law, which we review under

     11
            The district court also did not expressly find Baker’s testimony
not credible. See supra note 6.




                                     11
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


the de novo, or right/wrong, standard.         State v. Wheeler, 121

Hawaii 383, 390, 219 P.3d 1170, 1177 (2009).

                    B. Sufficiency of the Evidence

           In reviewing a challenge to the sufficiency of the

evidence, “[e]vidence adduced in the trial court must be

considered in the strongest light for the prosecution[.]”             State

v. Kalaola, 124 Hawaii 43, 49, 237 P.3d 1109, 1115 (2010)

(quoting State v. Richie, 88 Hawaii 19, 33, 960 P.2d 1227, 1241

(1998)).   “The test on appeal is not whether guilt is

established beyond a reasonable doubt, but whether there was

substantial evidence to support the conclusion of the trier of

fact.”   Id.

                          IV.    DISCUSSION

                  A. The Complaint Was Insufficient.

           Baker argues that because the complaint and oral

charge omitted the language “[e]very such stop shall be made

without obstructing traffic more than is necessary,” which is an

“attendant circumstances element and/or essential fact[]” of the

offense, the charge was deficient and violated her right to due

process of law.

           The sufficiency of a charge “implicates an accused’s

rights under the Hawaii Constitution, article I, sections 5, 10

and 14.”   State v. Nesmith, 127 Hawaii 48, 52, 276 P.3d 617, 621


                                    12
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


(2012).    Under article I, section 5, “No person shall be

deprived of life, liberty or property without due process of

law[.]”    Haw. Const. art. I, § 5.        And under article I, section

14, an accused is entitled to adequate notice of the charge: “In

all criminal prosecutions, the accused shall enjoy the

right . . . to be informed of the nature and cause of the

accusation[.]”      Haw. Const. art. I, § 14.       Accordingly, if a

charge is defective, it “amounts to a failure to state an

offense, and a conviction based upon it cannot be sustained, for

that would constitute a denial of due process.”            State v.

Wheeler, 121 Hawaii 383, 391, 219 P.3d 1170, 1178 (2009)

(quoting State v. Merino, 81 Hawaii 198, 212, 915 P.2d 672, 686

(1996)).

            It is well settled that when the State alleges that a

person committed a crime, the “accusation must sufficiently

allege all of the essential elements of the offense charged.”

Id.   In addition to containing all of the elements of the

offense, the charge must also sufficiently apprise the defendant

of what the defendant must be prepared to meet.            Id.    And

generally, “[w]here the statute sets forth with reasonable

clarity all essential elements of the crime intended to be

punished, and fully defines the offense in unmistakable terms

readily comprehensible to persons of common understanding, a



                                      13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


charge drawn in the language of the statute is sufficient.”                Id.

at 393, 219 P.3d at 1180 (alteration in original) (quoting State

v. Jendrusch, 58 Haw. 279, 282, 567 P.2d 1242, 1245 (1977)).               In

some cases, however, a charge tracking the language of the

statute will be insufficient to adequately describe the crime

and will violate due process.       Nesmith, 127 Hawaii at 53, 276
P.3d at 622.

           The “elements” of an offense, which must be alleged

and proved by the State, are (1) conduct, (2) attendant

circumstances, and (3) results of conduct.         HRS § 702-205

(2014).   An attendant circumstance is a circumstance that

“exist[s] independently of the [actor’s conduct].”           State v.

Aiwohi, 109 Hawaii 115, 127, 123 P.3d 1210, 1222 (2005)

(alterations in original).      Additionally, under Hawaii Rules of

Penal Procedure Rule 7(d) (2012), a charge must contain “a

plain, concise and definite statement of the essential facts

constituting the offense charged.”        The State must also allege

the requisite state of mind for each element of the offense.

State v. Apollonio, 130 Hawaii 353, 359, 311 P.3d 676, 682

(2013); HRS §§ 701-114 (2014), 702-204 (2014).          The state of

mind must be included in the charge “to alert the defendant[] of

precisely what [the defendant] need[s] to defend against to




                                    14
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



avoid a conviction.”        Nesmith, 127 Hawaii at 56, 276 P.3d at

625.

             Here, HRS § 291C-13 provides in relevant part the

following:

             The driver of any vehicle involved in an accident resulting
             only in damage to a vehicle or other property that is
             driven or attended by any person shall immediately stop
             such vehicle at the scene of the accident or as close
             thereto as possible, but shall forthwith return to, and in
             every event shall remain at, the scene of the accident
             until the driver has fulfilled the requirements of section
             291C-14. Every such stop shall be made without obstructing
             traffic more than is necessary.

             HRS § 291C-13 thus places a duty on a driver who is

involved in an accident that causes damage to another vehicle to

(1) immediately stop at the scene of the accident or (2) stop

“as close thereto as possible” and “forthwith return” to the

accident scene.       The second alternative requires a driver who

does not stop immediately following the accident to stop as

close as possible to the accident scene and then forthwith

return to that location.         “Possible” is commonly understood to

mean “able to be done; within the power or capacity of someone

or something.”       The New Oxford American Dictionary 1332 (2001).

Since it is “possible” for a driver to stop very close to the

accident scene, which may be in the middle of a crowded freeway,

a driver may reasonably believe that the statute mandates that

the driver must stop “as close” to the scene of the accident “as

possible.”


                                       15
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           But the failure to stop statute also requires that

“[e]very [] stop shall be made without obstructing traffic more

than is necessary.”     HRS § 291C-13.     This statutory requirement

must be read in conjunction with its corresponding requirement

to “immediately stop . . . at the scene of the accident or as

close thereto as possible.”      Thus, the failure to stop statute

plainly recognizes that a stop that is as close to the accident

scene as possible may be one that obstructs traffic more than is

necessary.   See Richardson v. City & Cty. of Honolulu, 76 Hawaii

46, 71, 868 P.2d 1193, 1218 (1994) (“[C]ourts are bound, if

rational and practicable, to give effect to all parts of a

statute, and [] no clause, sentence, or word shall be construed

as superfluous, void, or insignificant.” (quoting Methven–Abreu

v. Hawaiian Ins. & Guar. Co., 73 Haw. 385, 392, 834 P.2d 279,

284 (1992))).   Accordingly, while a driver involved in an

accident that results in property damage to another’s vehicle is

mandated to stop immediately or as close to the scene of the

accident as possible, the stop must not unnecessarily obstruct

traffic.

           It is thus apparent that the duty to stop at the

accident scene or as close thereto as possible is subject to the

statutory requirement that the stop be made without obstructing

traffic more than is necessary.       Consequently, the phrase “as

close [] as possible,” as used in HRS § 291C-13, does not

                                    16
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


necessarily coincide with its common meaning.          Rather, a stop

“as close thereto as possible” is qualified to the extent that

the stop should not obstruct traffic more than is necessary.

See Wheeler, 121 Hawaii at 394, 219 P.3d at 1181 (the meaning of

the term “operate” as used in the statute was not the same as

its commonly understood definition, and the term was therefore

not “readily comprehensible to persons of common

understanding”); State v. Pacquing, 139 Hawaii 302, 308, 389
P.3d 897, 903 (2016) (statutory definition of “confidential

personal information” differed from its “commonly understood

definition” and thus simply including the statutory phrase in

the complaint was insufficient to apprise the defendant of what

the defendant must be prepared to meet).

          The inclusion of the statutory language to not

obstruct traffic more than is necessary means that a driver is

required to not cause an unnecessary traffic obstruction or

create a risk to other drivers when stopping.          That is, the

legislature intended to avoid the hazardous traffic situation or

serious traffic congestion that might occur were drivers to

exchange information in a location that obstructed traffic more

than is necessary.    Indeed, stopping immediately or very close

to the accident’s location could result in a series of

successive accidents, with the subsequent accidents causing



                                    17
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


greater harm and being a greater risk to safety than the

original accident.    A driver therefore does not violate the

statute by not stopping at the scene, by not stopping as close

as “possible” to the scene, or not returning to the scene of the

accident, if doing so would prevent a traffic hazard that would

otherwise result.

           Thus, a driver, in lieu of stopping as close as

possible to the scene of the accident, may instead stop at the

closest location to the accident scene that does not result in

an unnecessary traffic obstruction--without violating the

statute.   By the same token, the requirement to “forthwith

return” to the scene of the accident is also subject to the

qualification that the “return” to the accident scene can be

done without obstructing traffic more than is necessary.            The

requirement that the stop was made without obstructing traffic

more than is necessary is thus a requisite aspect of proof of

the offense when the driver stops at, or forthwith returns to, a

location that the State contends is not as close as “possible”

to the accident scene.

           Accordingly, when a defendant stops in close proximity

of the accident scene and provides the requisite information,

the State, in order to show a violation of the statute, is

required to prove the following: (1) the defendant failed to

stop at a location that was as close to the scene of the

                                    18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


accident as possible, or to forthwith return thereto, and (2)

the failure did not result from the defendant avoiding an

unnecessary obstruction of traffic.

           Thus, HRS § 291C-13 contains the following elements:

           (1) the defendant was driving a vehicle that was involved
           in an accident resulting only in damage to a vehicle or
           other property;

           (2) the vehicle or property was driven or attended by
           another person;

           (3) the defendant did not

                 (a) immediately stop at the scene of the accident, or
                 at a location as close thereto as possible and
                 forthwith return to the scene that would not have
                 obstructed traffic more than is necessary;

                 or

                 (b) provide the information required by section 291C-
                 14 to the other driver and any police officer at the
                 scene, or, in their absence, forthwith report the
                 accident to the nearest police officer and provide
                 that information to the officer.

HRS §§ 291C-13, 291C-14.       The State is also required to allege

that each element was committed intentionally, knowingly, or

recklessly when charging this offense.12

           In this case, Baker challenged the sufficiency of the

charge for the first time on appeal, and the liberal


      12
            Because HRS § 291C-13 does not contain a mens rea, HRS § 702-204
applies. HRS § 702-204 (“When the state of mind required to establish an
element of an offense is not specified by the law, that element is
established if, with respect thereto, a person acts intentionally, knowingly,
or recklessly.”); HRS § 701-102(3) (2014) (“The provisions of chapters 701
through 706 of the Code are applicable to offenses defined by other statutes,
unless the Code otherwise provides.”).




                                       19
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


construction standard is thus applied in reviewing the charge.

State v. Motta, 66 Haw. 89, 90, 657 P.2d 1019, 1019-20 (1983);

State v. Wells, 78 Hawai‘i 373, 381, 894 P.2d 70, 78 (1995); see

also State v. Kauhane, 145 Hawaii 362, 372-73, 452 P.3d 359,

369-70 (2019) (holding that the charge was insufficient under

the Motta/Wells rule because the common definition of

“obstructs” did not comport with its statutory definition).

Under this standard, we consider whether the charge can

reasonably be construed to charge an offense or, alternatively,

whether the defendant was prejudiced.         Kauhane, 145 at 369-70,
452 P.3d at 366-67.     A complaint, for example, cannot reasonably

be construed to charge an offense if it omits an element of the

offense or when the common definition of an element of an

offense set forth in the charge does not comport with its

statutory definition.     Pacquing, 139 Hawaii at 308, 389 P.3d at

903; Wheeler, 121 Hawaii at 394, 219 P.3d at 1181.

          The State in this case did not specify in the

complaint that Baker did not stop either at the accident scene

or stop at the location closest to the accident scene and

forthwith return thereto without obstructing traffic more than

is necessary.   The State’s omission of this statutory

qualification did not provide Baker with fair notice of the

elements of the offense charged.         Wheeler, 121 Hawaii at 395,


                                    20
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***
219 P.3d at 1182.       In fact, the charge did not include any

reference to the language “without obstructing traffic more than

is necessary” or include language similar to it.              The failure to

include the statutory language resulted in this element of the

charge having a common meaning that differed from the express

statutory requirements, and thus neither the complaint nor the

oral charge can be reasonably construed to charge an offense.

Id.    Accordingly, the deficient charge deprived Baker of the

right to due process.        Nesmith, 127 Hawaii at 52, 276 P.3d at

621.    As a result, the State failed to state an offense, and the

conviction based upon it cannot be sustained.             Kauhane, 145

Hawaii at 373, 452 P.3d at 370; Pacquing, 139 Hawaii at 308, 389
P.3d at 903; Wheeler, 121 Hawaii at 391, 219 P.3d 1178.

             The ICA concluded that the phrase requiring every stop

to be made without obstructing traffic more than necessary in

the failure to stop statute was merely an “explanatory clause”

that “serves to more clearly define” the element of the offense

pertaining to the driver’s duty to stop, but that the clause did

not impose an additional conduct requirement that the State must

prove.     We do not endorse the ICA’s “explanatory clause”

framework.      The State must prove that the defendant, by failing

to stop as close to the scene of the accident as possible or

forthwith return, could have done so without obstructing traffic


                                       21
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


more than is necessary.       The charging instrument in this case

did not adequately set forth the elements of the offense so that

the charge was “readily comprehensible to persons of common

understanding.”     Wheeler, 121 Hawaii at 394-95, 219 P.3d at

1181-82.   The complaint therefore failed to give Baker proper

notice of the elements of the offense with which she was

charged, and the ICA erred in concluding that the charge was not

deficient.13

     B. The Evidence Was Insufficient To Convict Baker Under
                          HRS § 291C-13.

           Baker also contends that there was not sufficient

evidence to prove that she intentionally, knowingly, or

recklessly failed to comply with the failure to stop offense.

See HRS § 291C-13.

           As explained, to prove that Baker violated HRS § 291C-

13, the State was required to prove that (1) Baker was driving a

vehicle that was involved in an accident resulting only in

damage to a vehicle or other property; (2) the vehicle or

property was driven or attended by another person; (3) Baker did


      13
            To the extent that the following cases do not require the
qualifying language “without obstructing traffic more than is necessary” to
be included in the charge, they are overruled: State v. Gartrell, 9 Haw. App.
156, 828 P.2d 298 (1992); State v. Preza, No. CAAP-XX-XXXXXXX, 2019 WL 245667
(App. Jan. 17, 2019) (SDO); State v. Meloche, No. CAAP-XX-XXXXXXX, 2016 WL
7175232, at *2 (App. Dec. 8, 2016) (SDO); and State v. Davis, No. CAAP-11-
0000509, 2014 WL 4648172, at *1 (App. Sept. 17, 2014) (SDO).




                                     22
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


not (a) immediately stop at the scene or stop as close thereto

as possible and forthwith return to the scene without

obstructing traffic more than is necessary; or (b) give the

required information to the other driver and any police officer

at the scene, or, in their absence, forthwith report the

accident to the nearest police officer and provide the required

information after fulfilling other statutory requirements

insofar as possible.     The State was also required to prove that

Baker committed each element of the offense intentionally,

knowingly, or recklessly.      HRS §§ 291C-13, 701-114, 702-204.

          To fulfill the requirements of the duty to give

information statute, HRS § 291C-14,14 Baker was required to


     14
          HRS § 291C-14 (2014) provides, in relevant part, the following:

          (a) The driver of any vehicle involved in an accident
          resulting in . . . damage to any vehicle or other property
          which is driven or attended by any person shall give the
          driver’s name, address, and the registration number of the
          vehicle the driver is driving, and shall upon request and
          if available exhibit the driver’s license or permit to
          drive to . . . the driver or occupant of or person
          attending any vehicle or other property damaged in the
          accident and shall give such information and upon request
          exhibit such license or permit to any police officer at the
          scene of the accident or who is investigating the
          accident . . . .

          (b) In the event that none of the persons specified is in
          condition to receive the information to which they
          otherwise would be entitled under subsection (a), and no
          police officer is present, the driver of any vehicle
          involved in the accident after fulfilling all other
          requirements of . . . subsection (a) of this section,
          insofar as possible on the driver’s part to be performed,
          shall forthwith report the accident to the nearest police

                                                            (continued . . .)


                                    23
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


provide her name, address, and the registration number of her

vehicle to Moon and any police officer at the scene of the

accident or who is investigating the accident, and, if

requested, exhibit her driver’s license.          HRS § 291C-14(a).

However, if it was not possible to exchange this information--

such as when the other motorist is not in a condition to receive

the information and no police officer is present--Baker was

required to promptly report the accident to the nearest police

officer and provide the required information after fulfilling

other statutory requirements insofar as possible.            HRS § 291C-

14(b).

            Moon testified that the collision occurred at

approximately 2:04 p.m. on October 26, 2017.15          After the

collision occurred, Moon immediately signaled to Baker to pull

over, she explained, and Baker complied.          Moon stated that there

was construction on the part of the highway where the collision

occurred that caused the road to “zigzag.”          Moon testified that



(. . . continued)

            officer and submit thereto the information specified in
            subsection (a).
      15
            As to the first two elements of the offense, there is no dispute
that Baker and Moon were driving their vehicles. And accepting Moon’s
testimony that she felt the impact of the contact and saw damage to her car,
there was substantial evidence that an accident resulting in damage to Moon’s
car occurred.




                                     24
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


after Baker refused to provide her license and registration, she

told Baker to meet at Anna Miller’s because they were holding up

traffic.   Moon testified that Anna Miller’s was on the opposite

side of the highway that they were on and that there were

alternative places to turn right.

           Officer Kam’s testimony indicated that he responded to

Baker’s report of a collision within thirty minutes after the

collision.   The officer testified that when he arrived at the

location he had been directed to, he spoke with Baker and she

told him that she was being accused of colliding with another

vehicle.   Neither Moon’s testimony nor Officer Kam’s testimony

provided any details as to Baker’s location after the accident.

           Pursuant to the failure to stop statute, Baker was not

required to remain at the location of the accident scene because

the stopped vehicles were unnecessarily obstructing traffic.

And neither Officer Kam’s testimony nor other evidence presented

by the State provided substantial evidence that Baker did not

stop at a location as close to the scene of the accident as

possible without unnecessarily obstructing traffic.           The

evidence accordingly did not prove, as required by the failure

to stop statute, that Baker failed to immediately stop or stop

as close as possible to the scene of the accident without

obstructing traffic more than is necessary.



                                    25
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            Similarly, the State also did not prove that Baker

violated the statute by her failure to “forthwith return” to the

scene of the accident.     Returning to the accident scene would

have required Baker to stop her vehicle on a busy highway under

construction in a location that the evidence does not show would

not have obstructed traffic more than is necessary.           The State

therefore failed to provide evidence that the second stop made

by Baker did not conform to the statute’s requirements.

            The State could alternatively sustain a conviction in

this case if it provided substantial evidence that Baker failed

to comply with her duty to give information.          There is no

dispute in this case that after Moon and Baker’s interaction at

the initial stop, they did not meet again.         Because Baker was

not required to remain at or “forthwith return” to the location

of the initial stop, it follows that she could not exchange

information with Moon or a police officer at the scene of the

accident.    Accordingly, Moon was not in a condition to receive

the information as she was not present, and thus Baker was

required to promptly report the accident to police and provide

the required information.

            The evidence was uncontroverted that Baker called the

police and reported the accident shortly after it occurred.

This complies with the statutory requirement that Baker

forthwith report the accident to the nearest police officer.

                                    26
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Officer Kam’s testimony did not explain what information Baker

provided or, more importantly, any information that she did not

provide when he spoke with her.         Absent this evidence, the State

did not prove that Baker failed to fulfill her duty to give

information.16

           The ICA incorrectly held that the testimony supported

the district court’s conclusion that Baker did not, at any time,

make the required statutory disclosure to Moon or Officer Kam

when in fact the district court did not make this conclusion.17

Nor does the record indicate what information Baker did or did

not provide to Officer Kam.       It was the State’s burden to

present evidence demonstrating that Baker did not comply with

the failure to stop statute or give the required information to

Officer Kam, and the State failed to do so.           The ICA thus erred

in finding that there was substantial evidence to support the

conviction.


     16
             It is noted that the record in this case contains the citation
issued by Officer Kam to Baker, which includes Baker’s name, address, and the
identifying information of her vehicle (the vehicle’s license plate number
and its make, model, type, color, and year). Thus, the citation indicates
that Baker, at least, substantially complied with the duty to give
information statute by providing her name, address, and vehicle information
such that the vehicle’s owner could be located. See State v. Villeza, 85
Hawaii 258, 265, 942 P.2d 522, 529 (1997) (“We determine substantial
compliance with a statute by determining whether the statute has been
followed sufficiently such that the intent for which it was adopted is
carried out.”).
     17
           See supra notes 6 and 10.




                                       27
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                             V.   CONCLUSION

            Based on the foregoing, we vacate that portion of the

ICA’s Judgment on Appeal affirming the district court’s January

28, 2018 Judgment.18     We also vacate the district court’s January

28, 2018 Judgment and remand the case to the district court with

instructions to enter a judgment of acquittal.


Taryn R. Tomasa                            /s/ Mark E. Recktenwald
for petitioner
                                           /s/ Paula A. Nakayama
Chad Kumagai
                                           /s/ Sabrina S. McKenna
for respondent
                                           /s/ Richard W. Pollack
                                           /s/ Michael D. Wilson




     18
            The ICA’s reversal of the May 7, 2018 Restitution Order is not
challenged on certiorari review. See supra note 8.




                                     28